       Case 4:19-cv-00187 Document 29 Filed on 02/20/20 in TXSD Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

ALCLAIR WHITE,                                   §
                                                 §
         Plaintiff,                              §
v.                                               §             C.A. NO. 4:19-cv-00187
CHEVRON PHILLIPS CHEMICAL                        §
COMPANY, LP,                                     §
                                                 §
               Defendant.                        §

         UNOPPOSED MOTION TO WITHDRAW AND SUBSTITUTE COUNSEL

         Defendant Chevron Phillips Chemical Company LP (“CPChem”) hereby files this

Unopposed Motion to Withdraw and Substitute Counsel, and in support thereof, respectfully

shows the Court the following:

         1.    Dennis P. Duffy, Joseph R. Buller, III, and the law firm of Baker Hostetler LLP

               are presently counsel of record for CPChem.

         2.    CPChem has recently retained new counsel to represent it for this case.

         3.    CPChem respectfully requests that Mr. Duffy, Mr. Buller, and the law firm of

               Baker Hostetler LLP be permitted to withdraw as counsel of record for CPChem

               in this case.

         4.    CPChem requests that Shauna Johnson Clark and Kimberly Cheeseman, along

               with their law firm, Norton Rose Fulbright US LLP, be substituted as counsel of

               record for CPChem in this case. Shauna Johnson Clark will be the attorney-in-

               charge.

         5.    Counsel for Plaintiff is unopposed to this request.

         6.    CPChem’s new counsel is prepared to depose Plaintiff on March 2, 2020, as

               previously noticed. Substitution of counsel will not delay the proceedings, and


99435096.1
       Case 4:19-cv-00187 Document 29 Filed on 02/20/20 in TXSD Page 2 of 3



               CPChem requests that the Court deny any request to extend discovery or re-

               schedule Plaintiff’s deposition, as this case has been pending since January 2019.

         7.    This withdrawal and substitution is not made for the purpose of delay, but so that

               justice may be done.

         WHEREFORE PREMISES CONSIDERED, Defendant Chevron Phillips Chemical

Company LP requests that Dennis P. Duffy, Joseph R. Buller, III, and their law firm of Baker

Hostetler LLP may withdraw and be discharged as counsel of record for Defendant Chevron

Phillips Chemical Company LP in this case, and that Shauna Johnson Clark and Kimberly

Cheeseman, along with their law firm, Norton Rose Fulbright US LLP, be substituted as its

attorneys of record.



Dated: February 20, 2020                         Respectfully Submitted,

                                                 BAKER HOSTETLER LLP

                                                 /s/ Dennis Duffy
                                                 Dennis P. Duffy
                                                 Texas Bar No. 06168900
                                                 Federal ID No. 1502
                                                 dpduffy@bakerlaw.com

                                                 Joseph R. Buller III
                                                 Texas Bar No. 24110784
                                                 Federal ID No. 3355457
                                                 jbuller@bakerlaw.com

                                                 811 Main Street, Suite 1100
                                                 Houston, Texas 77002
                                                 Phone: (713) 646-1364
                                                 Fax: (713) 751-1717

                                                 NORTON ROSE FULBRIGHT US LLP

                                                 /s/ Shauna Johnson Clark
                                                 Shauna Johnson Clark (Attorney-in-Charge)

99435096.1                                     -2-
       Case 4:19-cv-00187 Document 29 Filed on 02/20/20 in TXSD Page 3 of 3



                                                Texas Bar No. 00790977
                                                Federal ID No. 18235
                                                shauna.clark@nortonrosefulbright.com

                                                Kimberly F. Cheeseman
                                                Texas Bar No. 24082809
                                                Federal I.D. No. 2254668
                                                kimberly.cheeseman@nortonrosefulbright.com

                                                1301 McKinney Street, Suite 5100
                                                Houston, TX 77010-3095
                                                Telephone: (713) 651-5151
                                                Facsimile: (713) 651-5246

                                                     Attorneys for Defendant Chevron Phillips
                                                              Chemical Company LP


                             CERTIFICATE OF CONFERENCE

      I certify that counsel for Defendant conferred with counsel for Plaintiff, and Plaintiff is
unopposed to the relief sought herein.
                                                            /s/ Kimberly Cheeseman
                                                           Kimberly F. Cheeseman


                                CERTIFICATE OF SERVICE

        This pleading was served on the following opposing counsel via the Court’s CM/ECF
service in compliance with Rule 5 of the Federal Rules of Civil Procedure on February 20, 2020.

         Alfonso Kennard, Jr.
         Eddie R. Hodges, Jr.
         Kennard Law, P.C.
         2603 Augusta Dr., 14th Floor
         Houston, Texas 77057




                                                              /s/ Kimberly Cheeseman
                                                                Kimberly F. Cheeseman




99435096.1                                     -3-
